     2:18-cv-02574-RMG-MGB        Date Filed 09/23/20      Entry Number 180        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Robert Bradley Baker,               )                     Civil Action No. 2:18-2574-RMG
                                    )
                   Plaintiff,       )
                                    )
      v.                            )                        ORDER AND OPINION
                                    )
The Boeing Company, Inc.,           )
                                    )
                   Defendant.       )
___________________________________ )

         Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 169) recommending that The Boeing Company, Inc.’s (“Boeing”) partial motion to

dismiss the second amended complaint (Dkt. No. 152) be granted in part and denied in part. For

the reasons set forth below, the Court adopts the R & R as the order of the Court to grant in part

and deny in part Boeing’s partial motion to dismiss.

I.       Background

         Plaintiff alleges that Boeing wrongfully terminated his employment in various

engineering-related jobs after he developed an imbalance disability that precluded him from

working in a non-office environment. He brings six causes of action in his second amended

complaint: (1) wrongful termination under the Americans with Disability Act (“ADA”); (2)

failure to reasonably accommodate under the ADA; (3) retaliation under the ADA; (4) breach of

a reasonable accommodation, reassignment and affirmative action policy under South Carolina

Law; (5) breach of an anti-retaliation policy under South Carolina law; and (6) breach of a

progressive discipline policy under South Carolina law. (Dkt. No. 135.) Boeing here moves to




                                               -1-
    2:18-cv-02574-RMG-MGB            Date Filed 09/23/20      Entry Number 180         Page 2 of 6




dismiss all claims.1 The Magistrate Judge recommends that the motion be granted in part and

denied in part, to which Boeing objects. (Dkt. No. 174.)

II.       Legal Standard

A.        Review of the R & R

          The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight, and the responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Where there are specific objections to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. In the absence of objections, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not believe that it requires

any explanation.”).

B.        Motion to Dismiss

          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the Complaint fails “to state a claim upon which relief can be granted.” To survive a motion to

dismiss, the complaint must provide enough facts to “‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)); see also Fed. R. Civ. Pro. 8(a)(2). A complaint has “facial plausibility”

where the pleading “allows the court to draw the reasonable inference that the defendant is liable


1
    Boeing’s motion is styled as a “partial” motion to dismiss but seeks to dismiss all claims.


                                                  -2-
  2:18-cv-02574-RMG-MGB            Date Filed 09/23/20      Entry Number 180        Page 3 of 6




for the misconduct alleged.” Iqbal, 556 at 679. The district court’s “inquiry then is limited to

whether the allegations constitute a short and plain statement of the claim showing that the

pleader is entitled to relief.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992) (internal quotation marks and citation omitted). The court must “assume the truth of all

facts alleged in the complaint and the existence of any fact that can be proved, consistent with

the complaint’s allegations,” but it “need not accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180

(4th Cir. 2000).

III.   Discussion

A.     The ADA Claims

       The Magistrate Judge recommends that the claims for wrongful termination, failure to

accommodate and retaliation survive Boeing’s motion to dismiss. The ADA requires a potential

plaintiff to first file a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) within 300 days of the adverse employment action, and the plaintiff must

file suit within ninety days of receiving a right-to-sue letter from the EEOC. 42 U.S.C. §

12112(a); §§ 2000fe-5(e)(1), (f)(1); Sydnor v. Fairfax Cty., Va., 681 F.3d 591, 593 (4th Cir.

2012). Boeing argues that Plaintiff failed to first exhaust his administrative remedies by filing a

charge with the Equal Employment Opportunity Commission (“EEOC”) because the August 17,

2017 charge he did file checked only “disability” as a basis for discrimination and the other

claims are premised on events that occurred before October 21, 2016. (Dkt. No. 14-3.) Plaintiff

responds that the 300-day deadline should be equitably tolled because he did not have access to

critical documents at the time as a result of being misled by Boeing regarding his rights and

thwarted during reassignment. He also argues that the EEOC charge should be liberally

construed to allege the retaliation and failure to accommodate claims. Alvarado v. Bd. of Trs. of


                                                -3-
 2:18-cv-02574-RMG-MGB            Date Filed 09/23/20     Entry Number 180        Page 4 of 6




Montgomery Cmty. Coll., 848 F.2d 457, 460 (4th Cir. 1988) (EEOC charges must be construed

with utmost liberty because they are often not completed by lawyers).

          Equitable tolling is available in “those rare instances where—due to circumstances

external to the party’s own conduct—it would be unconscionable to enforce the limitation period

against the party and gross injustice would result.” Rouse v. Lee, 339 F.3d 238, 246 (4th Cir.

2003) (en banc). “[B]ecause equitable tolling may depend on matters outside the pleadings, ‘it is

rarely appropriate to grant a Rule 12(b)(6) motion to dismiss (where review is limited to the

complaint) if equitable tolling is at issue.’” Reese v. Bank, No. 3:16-cv-3491-JFA-PJG, 2017 WL

9275213, at *2 (D.S.C. Aug. 29, 2017), adopted No. 3:16-cv-3491-JFA, 2017 WL 5589573

(D.S.C. Nov. 21, 2017) (quoting Huynh v. Chase Manhattan Bank, 465 F.3d 992, 1003-04 (9th

Cir. 2006)). Because whether the ADA claims should be equitably tolled rests on facts currently

outside the pleadings, the Magistrate Judge recommends that dismissal be resolved on summary

judgment. See, e.g., Reese, 2017 WL 5589573, at *3 (adopting Magistrate Judge’s

recommendation to deny without prejudice Rule 12 motion because “[t]imeliness is an

affirmative defense under Fed. R. Civ. P. 8(c) and this Court cannot reach the merits of

affirmative defense on a motion to dismiss where the complaint, on its face, is insufficient to

resolve the affirmative defense”). Although Boeing objects that exhibits appended to the second

amended complaint may be considered (Dkt. No. 174), resolving Boeing’s untimeliness defense

requires a “more fully developed record.” Id. The Court therefore adopts that recommendation

and denies without prejudice Boeing’s motion to dismiss the first, second and third causes of

action.




                                               -4-
 2:18-cv-02574-RMG-MGB             Date Filed 09/23/20      Entry Number 180        Page 5 of 6




B.     The Breach of Contract Claims

       The Magistrate Judge next recommends that the fourth, fifth and sixth causes of action,

brought under South Carolina contract law, be dismissed with prejudice.           Boeing seeks to

dismiss these claims on the basis that the pleading fails to allege sufficient facts to find that

Plaintiff had a contractual relationship with it. There is a presumption at at-will employment in

South Carolina. Prescott v. Farmer’s Tel. Co-Op, Inc., 516 S.E.2d 923, 927, n.8 (S.C. 1999).

Thus, “in order to survive a Rule 12 motion to dismiss on a claim for breach of contract of

employment, a Plaintiff must plead sufficient factual allegations to establish the existence of an

employment contract beyond the at-will relationship.” Perrine v. G4S Secure Solutions (USA),

Inc., No. 2:11-cv-1210-RMG, 2011 WL 3563110, at *1 (D.S.C. Aug. 9, 2011) (internal

quotation marks omitted).

       Plaintiff alleges that Boeing breached contractual duties to him under its internal

retaliation policy, reassignment policy, reasonable accommodation policy, anti-discrimination

policy and progressive discipline policy. Plaintiff also alleges that he was not aware of these

policies until after his employment with Boeing ended. (Dkt. No. 135 ¶¶ 78, 87, 112, 129.) “For

a contract to be created, the employee must be aware of promises . . ., must have relied on (and

continued work in reliance on) those promises, and the promises must restrict the right to

discharge.” Lawrence v. Westinghouse Savannah River Co., Inc., No. 1:03-cv-0484-27, 2005

WL 3968031, at *14 (D.S.C. Mar. 31, 2015). Because Plaintiff alleges that he was not aware of

the policies at the time, the complaint fails to allege that he relied on them. For this reason, the

Magistrate Judge recommends that the fourth, fifth and sixth causes of action be dismissed. The

Court adopts that recommendation.




                                                -5-
 2:18-cv-02574-RMG-MGB            Date Filed 09/23/20      Entry Number 180         Page 6 of 6




IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 169) as the order of

the Court. Boeing’s partial motion to dismiss (Dkt. No. 152) is GRANTED IN PART and

DENIED IN PART. The motion is denied without prejudice as to the second amended

complaint’s first, second and third causes of action, brought under the ADA. The motion is

granted as to the fourth, fifth and sixth causes of action, brought under South Carolina contract

law.   This matter is referred back to the Magistrate Judge for further proceedings on the

remaining claims.

       AND IT IS SO ORDERED.



                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge
September 23, 2020
Charleston, South Carolina




                                               -6-
